DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  “medium is from” should be amended to read “medium is selected from” to comply with proper Markush language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1.	Claims 1-12, 15-20, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because the limitation “at the wavelength where the maximum intensity is realized” in the second to last line renders the scope unclear. Specifically, given that there are two wavelength ranges and maximum intensities previously claimed, it is unclear which of the two wavelengths and maximum intensities the limitation is referring to. 

Claim 2 is also rejected because it includes a broad range together with a narrow range. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at least 550nm” which is open ended, but the claim depends from claim 1 which already includes a range 400 to 1200nm which has a narrower maximum end point. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 is also rejected because the scope is unclear for the following reasons. 
Initially, the claim recites “integrated emission spectrum” but there is insufficient antecedent basis for this limitation in the claim as no “integrated emission spectrum” is previously claimed. Additionally, it is also unclear what is even meant by integrated and the specification does not provide any clarity to the term. 
The claim also recites “said fluorophores embedded in said medium over distances” which is unclear. Specifically, it is unclear what is meant by “distances”. Is this a distance between the fluorophores, is this the distance in which the fluorophores are embedded (i.e. depth in the medium), etc.? The specification does not provide any clarity to the meaning of the phrase.

Claim 10 is also rejected because it is unclear whether the claim is merely reciting a process (i.e. prepared in) rendering it a product by process claim or is the claim requiring the optical element itself to have the medium between sheets.
In view of the specification, the claim will be interpreted as requiring the optical element to have the medium between sheets and the Examiner proposes amending the claim to remove the process language (prepared in).
Claim 19 is also rejected for including a broad range together with a narrow range. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitations of “at least 20%” and “at least 40%”, but the claim depends from claim 1 which already requires a narrower range of “greater than 50%” . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 23 and 24 are also rejected because each claim recites “The combination” but there is insufficient antecedent basis for this limitation in the claims as no “combination” is previously claimed. The Examiner proposes amending the claims to recite “A combination”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-5, 7-12, 17-19, 23 and 24 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Parce (WO2008013780).
Regarding claims 1, 4-5, 9 and 19: Parce teaches an optical element comprising a plurality of fluorophores disposed in a medium (abstract, 0017-0018, 0073, 0123, 0137, 0147). The fluorophores can have a quantum yield in the range claimed (see 0016). 
	Parce fluorophores can emit a spectrum of light having a maximum intensity at 500-750nm (see Parse claim 16) and the fluorophores can have absorption at less than 400nm (0117). Although Parce does not explicitly state that the maximum intensity of absorption is at less than 400nm and the medium is at least partially transparent at the wavelength where the maximum intensity is realized, it is noted that given that Parce’s fluorophores are quantum dots of ZnS, ZnSe, etc. (abstract, 0010, 0017, 0070, 0073, 0123, 0206, 0213, 0216, 0217) which is the same as Applicants’ fluorophores and Parce’s medium can be epoxy, polyurethane, etc. (see abstract, 0020-0021, Examples) which is the same as Applicants’ medium, one having ordinary skill would reasonably conclude the same properties and effects to be present absent an evidentiary showing the contrary (MPEP 2112). 

Regarding claims 2-3, 7 and 8: Although Parce teaches their fluorophores emitting a spectrum of light having a maximum intensity at 500-750nm and does not explicitly disclose greater than 550nm, given that Parce’s fluorophores can be the same material as Applicants’ for reasons above, one having ordinary skill would reasonably conclude those fluorophores to have the same maximum intensity as claimed absent an evidentiary showing the contrary (MPEP 2112). 
	Given that Parce’s fluorophores can be the same material as Applicants’ for reasons above, one having ordinary skill would reasonably conclude those fluorophores to have the same stoke shift properties to be present absent an evidentiary showing the contrary (MPEP 2112). 
Given that Parce’s optical element has the same structure as claimed and is made of the same materials as Applicants’ (see remarks above), one having ordinary skill would reasonably conclude the same transparency properties to be present absent an evidentiary showing the contrary (MPEP 2112). 
Given that Parce’s medium is a polymer and the same as Applicants for reason above, one having ordinary skill would reasonably conclude the same effect of allowing transmittance to be present absent an evidentiary showing the contrary (MPEP 2112). 
Regarding claim 10: The medium can be between sheets of films (see 0195, Figure 22).
	It is noted for the record that as the claim nor the specification defines “moisture barrier” or “oxygen barrier” to require a specific degree of barrier properties (i.e. a quantity of how much moisture or oxygen is restricted, allowed to be transmitted, etc.), 
	In the instant case, although Parce does not explicitly disclose their sheet films acting as a moisture or oxygen barrier, given that their films are a form of matter between the medium and external conditions, it would be reasonably expected to act as a barrier to moisture and oxygen to at least some degree, regardless of how negligible. 
Regarding claim 11: The limitation that the element is made by extrusion is a product by process limitation and it has been held by the courts that while a product may be defined by a process, patentability is based on the product itself and not its method of production. More specifically, if the prior art product is the same as claimed, the claim is met regardless if the prior art teaches a different process (MPEP 2113). In the instant case, as Parce’s element is the same as claimed, the claim is met. 
Regarding claim 12: The optical element can be in combination with a mirror (0112-0113, 0135)
Regarding claim 17 and 18: Parce’s medium has at least one section having a shape as claimed (see Figures 2, 7-8, 11-15)
Regarding claims 23 and 24: Parce teaches combining at least two optical elements in the form of layers, wherein each can be made using different (distinct) fluorophore composition (see Fig 22 and discussion in 0194-0195). Given that the fluorophore compositions differ, one having ordinary skill would reasonably conclude their absorption and emittance to also differ as claimed. 
. 

3.	Claim(s) 1-5, 7-12, 15-20 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Garito (US Pub 20030175004).
Regarding claims 1, 4-5, 9 and 19: Garito teaches an optical element comprising a plurality of fluorophores disposed in a medium (abstract, 0044, 0100, 0103).
	Regarding the limitations that the fluorophores have an absorption spectrum with a maximum intensity at less than 400nm, the fluorophores emitting a spectrum of light having a maximum intensity at 400-1200nm, the medium being at least partially transparent at the wavelength where the maximum intensity is realized and the fluorophores having a quantum yield, it is noted that given that Garito’s fluorophores can be quantum dots (see 0013, 0067-0069, 0076) of ZnS (0100, 0103) which is the same as Applicants’ fluorophores and the medium can include epoxy, silicone, polyethylene, PMMA, PET, acrylates, polycarbonate, etc (see for example 0063-0065) which is the same as Applicants’ medium, one having ordinary skill would reasonably conclude the same properties and effects to be present absent an evidentiary showing the contrary (MPEP 2112). 
	Garito’s element is not coupled to a PV cell.  
Regarding claims 2-3, 7 and 8: Given that Gariot’s fluorophores are the same as Applicants for reason above, one having ordinary skill would reasonably conclude the 
	Given that Garito’s optical element has the same structure as claimed and is made of the same materials as Applicants’ (see remarks above), one having ordinary skill would reasonably conclude the same transparency properties to be present absent an evidentiary showing the contrary (MPEP 2112). 
Given that Gariot’s medium is a polymer and the same as Applicants for reason above, one having ordinary skill would reasonably conclude the same effect of allowing transmittance to be present absent an evidentiary showing the contrary (MPEP 2112). 
Regarding claim 10: The medium can be between sheets of films (see Figures 2, 3A and 3B).
	It is noted for the record that as the claim nor the specification defines “moisture barrier” or “oxygen barrier” to require a specific degree of barrier properties (i.e. a quantity of how much moisture or oxygen is restricted, allowed to be transmitted, etc.), as long as the prior art teaches a material that can be reasonably expected to have some degree of acting as a barrier for moisture or oxygen, no matter how negligible said barrier properties may be, the claim is considered to be met.
	In the instant case, although Gariot does not explicitly disclose their sheet films acting as a moisture or oxygen barrier, given that their films are a form of matter between the medium and external conditions, it would be reasonably expected to act as a barrier to moisture and oxygen to at least some degree, regardless of how negligible. 
Regarding claim 11: Garito’s optical element can be made using extrusion (see 0115). Regarding claim 12: The optical element can be in combination with a mirror (abstract).
Regarding claims 15- 16 and 20: The optical element can be used in combination with a waveguide such as optical fibers and mirrored cavities (see entire disclosure, 0096-0097) as well as used in combination with windowpanes (abstract, 0158).
Regarding claim 17 and 18: The medium can have a cross section with a shape as claimed (see 64 in Figure 4). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-5, 7-12, 15-20 is/are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McDaniel (US Pub 20170341346).
Regarding claims 1, 4-5, 9 and 19: McDaniel teaches an optical element comprising a plurality of fluorophores disposed in a medium (abstract). The fluorophores have a quantum yield in the range claimed (see 0014, 0059). 
	Regarding the limitations that the fluorophores have an absorption spectrum with a maximum intensity at less than 400nm, the fluorophores emitting a spectrum of light having a maximum intensity at 400-1200nm and the medium being at least partially transparent at the wavelength where the maximum intensity is realized it is noted that given that McDaniel’s fluorophores are quantum dots of CuInS2, CuInSe2, ZnS or ZnSe (abstract, 0014, 0040, 0053, 0061-0063) which is the same as Applicants’ fluorophores and McDaniel’s medium can be cellulose, acrylate, epoxy, ionoplast, PMMA, silicon, etc. (see 0050, 0063, 0069) which is the same as Applicants’ medium, one having ordinary skill would reasonably conclude the same properties and effects to be present absent an evidentiary showing the contrary (MPEP 2112). 
	Although McDaniel does teach that their optical element may be coupled to a PV in par. 0044, can be coupled to a PV in par. 0069, and suggests that such coupling is a preferred embodiment in par. 0059, it is noted that McDaniel’s element is made prior to any coupling (see 0065-0066, 0067, Figure 6 for example). As such, even if McDaniels was to desire coupling, their optical element would not be coupled during intermediate processing (prior to coupling) thereby meeting the claim. 

Alternatively, in the instance Applicants attempt to argue that McDaniels does not anticipate the claim due to their coupling teaching, it is noted that initially it is clearly suggested by McDaniel that such coupling is merely a preferred embodiment and it has been held by the courts that a reference is not limited by their preferred embodiments. Additionally, even if it is argued that McDaniels desires such coupling, eliminating an element and its function has been held by the courts to be prima facie obvious absent a showing of unexpected results (see MPEP 2144.04, II A). In the instant case, McDaniels clearly teaches that the coupling is merely used to have the element generate electricity (see par 0029 for example) and it would have been obvious to one having ordinary skill at the time of invention to exclude coupling to a PV if one desired no generation of electricity.
Regarding claims 2-3, 7 and 8: Given that McDaniel’s fluorophores are the same as Applicants for reason above, one having ordinary skill would reasonably conclude the same emittance and stoke shift properties to be present absent an evidentiary showing the contrary (MPEP 2112). 
	Given that McDaniel’s optical element has the same structure as claimed and is made of the same materials as Applicants’ (see remarks above), one having ordinary skill would reasonably conclude the same transparency properties to be present absent an evidentiary showing the contrary (MPEP 2112). 

Regarding claim 10: The medium can be between sheets of glass (see 0015-0018 and Figures).
Regarding claim 11: The optical element can be made by extrusion (see 0015 for example). 
Regarding claim 12: The optical element can be in combination with a reflective (mirror) sheet (see 0060). 
Regarding claim 15 and 16: The optical element can be in combination with an optical waveguide (0060). 
	The waveguide includes two glass sheets separated from each other by a space (cavity) filled with the optical element wherein the interface of the glass sheets facing the space can be reflective (i.e. mirrored cavity) (see 0060). 
Regarding claims 17 and 18: McDaniel does provide suggestion for the medium to be flat, rectangular, curved or have arbitrary shapes when used for windows (see 0059, 0073) but they do not explicitly recite concave, convex, cylindrical, dome or spherical shapes. However, it has been held by the courts that this is a matter of design choice which does not provide patentable weight unless a new and unexpected result it shown to occur (MPEP 2144.04). In the instant case, although the art does not recite the specific shapes claimed, as McDaniels above does not appear to place limits on their 
Regarding claim 20: The optical element can be in combination with a window frame (see 0019), buildings or greenhouse (0073). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parce (WO2008013780) as applied to claim 1 above, in view of Garito (US Pub 20030175004).
Parce teaches the invention of claim 1. Although they do not explicitly disclose combining their optical element with a waveguide as claimed or window frame, building or greenhouse as claimed, Parce also does not exclude such limitations either. Instead, Parce is only generally teaching an optical element comprising fluorophores in a polymeric medium used for LEDs, lenses, mirrors, optical devices, etc. (see entire disclosure).
As Garito, who similarly teaches an optical element comprising fluorophores in a polymeric medium used for LEDs, lenses, mirrors, optical devices, etc. (see abstract, 0158, 0159), disclose that such elements can also be used in combination with . 

6.	Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Garito (US Pub 20030175004) as applied to claim 1, in view of Parce (WO2008013780).
	As discussed above, Garito meets the invention of claim 1. Although they fail to teach a combination of two optical elements having distinct fluorophores as claimed, Garito does not exclude such features either and instead, only generally teaches an optical element comprising fluorophores in a polymeric medium used for LEDs, lenses, mirrors, optical devices, etc. (see abstract, 0158, 0159).
As Parce, who similarly teaches optical elements comprising fluorophores in a polymeric medium used for LEDs, lenses, mirrors, optical devices, etc. (see entire disclosure), teaches that at least two optical elements can be combined in the form of individual layers using different (distinct) fluorophore compositions in order to obtain a density and refractive index gradient for use in LEDs (see Fig 22 and discussion in 0194-0195) and such fluorophores can be chosen from ZnS, ZnSe, etc. (0017, 0073, 0123, 0213, 0216, 0217), it would have been obvious to one having ordinary skill at the time of invention to modify Garito to include a combination of at least two optical elements in the form of individual layers using different (distinct) fluorophore 
Given that the fluorophore compositions differ, one having ordinary skill would reasonably conclude their absorption and emittance to also differ as claimed. 
Alternatively, given that distinct fluorophores can be ZnS and ZnSe which are the same as used by Applicants’ (see remarks above), one having ordinary skill would reasonably conclude the same differences absorption and emittance as claimed absent an evidentiary showing to the contrary (MPEP 2112). 

7.	Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US Pub 20170341346) as applied to claim 1 in view of Parce (WO2008013780) or alternatively, in view of Garito (US Pub 20030175004) and Parce (WO2008013780).
As discussed above, McDaniel meets the invention of claim 1. McDaniel does teach that combinations of at least two optical elements can be used (see Figure 7 for example), but they fail to teach a combination of two optical elements having distinct fluorophores as claimed. However, McDaniel does not exclude such features either and instead, only generally teaches an optical element comprising fluorophores in a polymeric medium wherein at least two optical elements in layer form can be used.
As Parce, who similarly teaches optical elements comprising fluorophores in a polymeric medium wherein at least two optical elements in layer form can be used, teaches that combining at least two optical elements in the form of individual layers using different (distinct) fluorophore compositions allows for density and refractive index  ZnS, ZnSe, etc. (0017, 0073, 0123, 0213, 0216, 0217), it would have been obvious to one having ordinary skill at the time of invention to modify McDaniel to include a combination of at least two optical elements in the form of individual layers using different (distinct) fluorophore compositions chosen from ZnS, ZnSe, etc. in order to obtain a density and refractive index gradient as desired.
Given that the fluorophore compositions differ, one having ordinary skill would reasonably conclude their absorption and emittance to also differ as claimed. 
Alternatively, given that distinct fluorophores can be ZnS and ZnSe which are the same as used by Applicants’ (see remarks above), one having ordinary skill would reasonably conclude the same differences absorption and emittance as claimed absent an evidentiary showing to the contrary (MPEP 2112). 
Alternatively, it is also noted that in addition to McDaniel only generally teaching an optical element comprising fluorophores in a polymeric medium wherein at least two optical elements in layer form can be used, McDaniel teaches their optical element being for windows, etc.
As Garito, who similarly teaches optical element comprising fluorophores in a polymeric medium used for windows (see abstract), discloses that such optical elements can also be used for optical devices such as LEDs, etc. (see entire disclosure), it would have been obvious to one having ordinary skill at the time of invention to modify McDaniel to include using their optical elements in LEDs as desired. 
As Parce, who similarly teaches optical elements comprising fluorophores in a polymeric medium in LEDs, teaches that it is desirable to combine at least two optical  ZnS, ZnSe, etc., it would again have been obvious to one having ordinary skill at the time of invention to modify McDaniel to include a combination of at least two optical elements in the form of individual layers using different (distinct) fluorophore compositions chosen from ZnS, ZnSe, etc. in order to obtain a density and refractive index gradient.
Given that the fluorophore compositions differ, one having ordinary skill would reasonably conclude their absorption and emittance to also differ as claimed. 
Alternatively, given that distinct fluorophores can be ZnS and ZnSe which are the same as used by Applicants’ (see remarks above), one having ordinary skill would reasonably conclude the same differences absorption and emittance as claimed absent an evidentiary showing to the contrary (MPEP 2112). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784